Citation Nr: 1614954	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for a scar on the head. 

4.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected lumbar spine disability. 

5.  Entitlement to service connection for right hand radiculopathy, to include as secondary to a cervical spine disability. 

6.  Entitlement to an evaluation in excess of 40 percent for lumbar moderate degenerative spondylosis with retrolisthesis at L3/L4. 

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to January 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from March 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that, since the RO last reviewed these matters in an October 2013   Statement of the Case and the May 2015 Supplemental Statement of the Case, the Veteran's attorney submitted additional evidence and argument in support of the appeal along with a waiver of initial RO consideration of the evidence and argument submitted.  In any case, the Board noted that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

Along with the paper claims file, this appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for a cervical spine disability, a bilateral foot disability, a bilateral leg disability, and right hand radiculopathy; as well as TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issues of service connection for a scar on the head and an evaluation in excess of 40 percent for lumbar moderate degenerative spondylosis with retrolisthesis at L3/L4 be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of service connection for a scar on the head and an evaluation in excess of 40 percent for lumbar moderate degenerative spondylosis with retrolisthesis at L3/L4 have been met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Appeals

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  In his November 2015 brief, the Veteran's attorney indicated that the Veteran wished to withdraw the issues of service connection for a scar on the head and an evaluation in excess of 40 percent for lumbar moderate degenerative spondylosis with retrolisthesis at L3/L4.  Because the Veteran has clearly indicated his wish to withdraw the appeal of the issues of service connection for a scar on the head and an evaluation in excess of 40 percent for lumbar moderate degenerative spondylosis with retrolisthesis at L3/L4, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.


ORDER

The appeal of entitlement to service connection for a scar on the head is dismissed. 

The appeal of entitlement to an evaluation in excess of 40 percent for lumbar moderate degenerative spondylosis with retrolisthesis at L3/L4 is dismissed. 


REMAND

The Veteran essentially contends that he has a cervical spine disability due to an injury during service when he was run over by a truck.  He asserts that he was treated at Ireland Army Hospital at Fort Knox.  Although some service treatment records have been associated with the record (including some copies submitted by the Veteran's attorney in November 2015), it appears not all of them have been obtained.  The RO attempted to obtain these service treatment records and made a formal finding in January 2010 that these clinical records were unavailable.  In its memorandum, the RO noted that the National Personnel Records Center (NPRC) was unable to locate any records.  The RO also stated that the Veteran responded to its December 2009 letter notifying him of this status indicating that he had been informed that the records were sent to NPRC.  Subsequently, the Veteran submitted a statement in February 2010 that NPRC notified him that his records from Ireland Army Hospital were at sent to the Indianapolis RO.  On remand, all efforts must be undertaken to obtain the Veteran's complete service treatment records.

The Veteran was provided a VA examination for his cervical spine in September 2010, the report of which showed a diagnosis of moderate central stenosis at C4-5 with mild stenosis at C5-6.  The examiner determined that the Veteran's cervical spine disability was less likely as not caused by in-service injury.  Citing to emedicine, the examiner found that spinal stenosis is part of the aging process, it is not possible to predict who will be affected; and no clear correlation exists between the symptoms of stenosis and race, occupation, sex, or body type.  He stated that the degenerative process could be managed but could not be prevented by diet, exercise, or lifestyle.  The Board finds that this opinion is inadequate.  While the examiner provided a negative nexus opinion to service, he failed to provide rationale related to the in-service injury.  In this regard, the Board observes that the Veteran has submitted a statement indicating that he was told by a doctor that his nerve damage in his neck was due to his service accident, and he also submitted internet articles discussing acceleration of degenerative joint disease.  Therefore, the Veteran must be provided a new examination to determine the etiology of any current cervical spine disability.  

The Veteran contends that he has a bilateral leg disability secondary to his service-connected lumbar disability.  He was afforded a VA examination in January 2010, the report of which showed abnormal lower extremity motor function and sensory function, sensory deficit, motor weakness, bowel dysfunction, and erectile dysfunction; however, provided no diagnoses for any neurological disability.  A February 2010 treatment record noted probable cervical radiculopathy, sensory, probably multiple, and lower back pain without objective signs of radiculopathy.  Peripheral polyneuropathy of unknown etiology with consideration of diabetes mellitus type II was also noted.  The Veteran was provided another examination in September 2010, the report of which noted that his current bilateral leg pain was as likely as not caused by his moderate lumbar degenerative spondylosis with retrolisthesis at L3/L4.  However, no diagnosis of a disability was provided at that time.  The Board finds that further examination is warranted to determine the nature and etiology of any current bilateral leg disability.  

With regard to service connection for a bilateral foot disability, the Veteran contends that he incurred such a disability due to the truck accident.  Service treatment records show fracture of the right ankle and current treatment record show complaints related to the foot.  As the Veteran has been not been afforded an examination to determine the nature and etiology of any current foot disability, he should be afforded one on remand. 

The Board further notes that the claims currently on appeal could affect the outcome of the claims for service connection for right hand radiculopathy, to include as secondary to a cervical spine disability and a claim for a TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection must be resolved prior to resolution of the claims for service connection for right hand radiculopathy, to include as secondary to a cervical spine disability and a claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Finally, on remand, all outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from September 2013 to the present.

2.  Given the Veteran's assertion in February 2010 that the NPRC informed him that his service hospitalization records from Ireland Army Hospital at Fort Knox were sent to the Indianapolis RO, after the formal finding of unavailability, the AOJ should make an additional effort to ensure that all of the Veteran's service treatment records are associated with the record. 

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements and acknowledge such review in the examination report.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current cervical spine disability(ies). 

The examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that any of the identified cervical spine disabilities manifested in service or is/are otherwise causally or etiologically related thereto, including his reported truck accident therein.

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any right hand radiculopathy is either (i) caused by or (ii) aggravated (chronically worsened) by the Veteran's cervical spine disability.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral leg disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements and acknowledge such review in the examination report.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all bilateral leg disabilities present.

The examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that any of the identified bilateral leg disabilities were manifested in service or are otherwise causally or etiologically related thereto, including his reported truck accident  therein.

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any bilateral leg disability is either (i) caused by or (ii) aggravated (chronically worsened) by the Veteran's service-connected lumbar spine disability.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements and acknowledge that such a review took place in the examination report.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any foot disabilities present.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified foot disabilities manifested in service or are otherwise causally or etiologically related thereto, including his reported truck accident therein.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include examinations for the claim for a TDIU, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


